Citation Nr: 0025625	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  98-20 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of right knee degenerative joint disease, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1971 to March 
1974.  This appeal arises from a January 1998 rating decision 
of the Winston-Salem, North Carolina, Regional Office (RO) 
which denied an evaluation in excess of 20 percent disabling 
for the veteran's right knee disability.  The veteran 
appealed this determination.

A hearing was held before the Board of Veterans' Appeals 
(Board) in June 2000.  The undersigned conducted this hearing 
and will make the final determination in this case.  See 
38 U.S.C.A. § 7102(a) (West Supp. 2000).  At this hearing, 
the veteran raised the issues of entitlement to secondary 
service connection for hip and back disabilities that had 
resulted from his service-connected bilateral knee disorders.  
The Board finds that these claims are not properly before it 
at the present time and that they are not inextricably 
intertwined with the issues on appeal.  Therefore, these 
matters are referred to the RO for the appropriate action.  


REMAND

The Board notes that when evaluating musculoskeletal 
disabilities the VA may, in addition to applying scheduler 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  It 
has been contended by the veteran that such flare-ups occur 
during prolonged or strenuous activity.  The representative 
contended at the hearing in June 2000 that the latest VA 
compensation examinations had failed to provide the necessary 
medical opinions on the functional limitation of the 
veteran's right knee.

The VA examinations in question occurred in September 1997 
and December 1998.  In this regard, while a review of the 
September 1997 examination indicates that an opinion 
consistent with the DeLuca case would be mere speculation, 
the December 1998 examiner noted that pain limited motion in 
the right knee.  The latter examination report, however, 
offered no opinion regarding evidence of additional 
functional loss due to the other criteria set forth at 
38 C.F.R. §§ 4.40 and 4.45 or any description of additional 
disability during flare-ups.  Hence, these opinions are 
insufficient for rating purposes under 38 C.F.R. §§ 4.40, 
4.45, and 4.59 as interpreted by the Court in DeLuca.  That 
is, there is no medical opinion on the amount of lost right 
knee motion or function during flare-ups of his 
symptomatology.  In addition, the veteran has contended that 
his symptomatology has become worse since his last 
comprehensive examination in December 1998.  See Gregory v. 
Brown, 8 Vet. App. 563, 570 (1996).  Based on these facts, 
the RO should provide the veteran with a comprehensive VA 
examination while on remand.

Moreover, in June 2000, the veteran testified that he had 
been granted Social Security Administration (SSA) disability 
benefits on the basis of that agency's own examination.  The 
United States Court of Appeals for Veterans Claims (Court) 
has ruled on the importance in the VA obtaining pertinent SSA 
records when adjudicating VA disability claims.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Therefore, the RO should 
obtain the veteran's SSA records.  It was also indicated that 
the veteran had been evaluated by the VA vocational 
rehabilitation program at the RO.  These records should be 
associated with the veteran's claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The veteran's representative has contended that anomalies 
exist in the rating decisions of recent years evaluating the 
veteran's right knee.  It is alleged that the RO may have, in 
effect, reduced his right knee evaluation without due process 
or appropriate notification to the veteran.  In this regard, 
in June 1982, the RO initially evaluated the right knee 
disability under 38 C.F.R. § 4.71a, Diagnostic Codes (Code) 
5010 and 5257.  The former Code evaluated traumatic 
osteoarthritis on the basis of restricted motion, and 
authorized a 10 percent evaluation for radiological evidence 
of involvement of two or more major joints or two or more 
minor joint groups.  The later Code evaluated instability in 
the knee and authorized a 10 percent evaluation for slight 
instability.  A 10 percent evaluation was awarded in June 
1982 for "traumatic degenerative arthritis."  The RO's 
reasons and bases did discuss the veteran's assertions of 
right knee instability, but did not indicate if this 
symptomatology had been confirmed on objective examination.

By rating decision of April 1995, the RO granted an increased 
evaluation to 20 percent disabling for the veteran's right 
knee disorder, characterized as "traumatic arthritis of the 
right knee."  The RO's reasons and bases specifically noted 
that no instability or subluxation was found on examination.  
In determining that a evaluation higher than 20 percent was 
not warranted, the RO determined that there was no evidence 
of "severe" subluxation or instability as would allow a 30 
percent evaluation under Code 5257.  It appears that the 20 
percent evaluation was granted on the basis of objective 
evidence of severe crepitation and the knee becoming locked.  
The diagnostic codes listed on the rating sheet were 5010, 
5257, and 5258.

A rating decision of July 1996 continued and confirmed the 20 
percent evaluation on the bases that the veteran's outpatient 
records did not indicate severe subluxation or instability in 
the right knee.  By rating decision of January 1998, however, 
the veteran's right knee disorder was recharacterized as 
"post-operative degenerative joint disease of the right 
knee" due to recent surgery on the service-connected joint.  
The post-convalescence residuals were evaluated as 20 percent 
disabling under Codes 5010 and 5252 (impairment of tibia and 
fibula).  The RO's reasons and bases indicated that a 20 
percent evaluation was warranted because of a moderate knee 
disability due to malunion of the tibia and fibula.  A 30 
percent evaluation was denied, as this disability was not 
marked in degree.  

As noted above, the veteran appealed this latter rating 
decision.  In a statement of the case (SOC) issued in 
November 1998, the RO found that an evaluation in excess of 
20 percent disabling was not warranted because the medical 
evidence did not indicate that flexion was limited to 15 
degrees or more, and because severe subluxation or 
instability was not shown.  The RO determined that the 
evidence was "not indicative of an independently ratable 
medial instability or subluxation."  In a supplemental 
statement of the case (SSOC) issued in January 1999, the RO 
confirmed and continued a 20 percent evaluation of the right 
knee disability.  However, the RO now reasoned that this 
evaluation was actually a combined rating of 10 percent under 
Code 5261 for limitation of extension and 10 percent under 
Code 5257 for lateral instability.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997) (held that a veteran 
who has arthritis with restricted motion and instability in 
his knees may receive separate ratings for each set of 
symptomatology under different diagnostic codes); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994), VAOPGCPREC 9-98 
(Aug. 14, 1998).  The RO then went on to find that an 
evaluation in excess of 20 percent disabling was not 
warranted on the bases that there was no evidence of 
"severe" subluxation or instability, flexion limited to 15 
degrees, or extension limited to 20 degrees.  It was also 
noted by the RO that "[f]indings are not indicative of an 
independently ratable lateral instability or subluxation."  
The RO continued and confirmed a 20 percent evaluation and 
its reasons and bases in another SSOC issued in May 1999.  

If the RO was evaluating the veteran's right knee disability 
under different and distinct symptomatology, that is one 
rating for instability and another for limitation of motion 
with arthritis, it currently failed to note this on the 
rating sheets.  The characterizations of the service-
connected disorder in rating sheets prior to January 1998 did 
not indicate that instability was part of the disorder.  The 
reasons and bases prior to January 1999 implied that the 
right knee could only be awarded an evaluation in excess of 
20 percent if it met the criteria for a 30 percent rating 
under one of the applicable diagnostic codes (i.e., Codes 
5257, 5260, and 5261).  This reasoning would indicate that 
the RO did not view the right knee as having two separate 
evaluations, but instead one evaluation under the single 
diagnostic code allowing the highest evaluation in accordance 
with 38 C.F.R. § 4.7.  

If a dual evaluation under VAOPGCPREC 23-97 was first applied 
in the SSOC of January 1999, then the prior 20 percent 
evaluation for either restricted motion with arthritis or 
instability was reduced to a 10 percent evaluation without 
consideration or application of the provisions of 38 C.F.R. 
§ 3.105(e).  In addition, the reasons and bases of the SSOC's 
of January and May 1999 are inconsistent and contradictory.  
The RO initially states that the veteran's 20 percent 
evaluation is a combined 10 percent evaluation for 
instability and 10 percent evaluation for restricted motion 
with arthritis.  However, an evaluation in excess of 20 
percent is denied on the basis that the veteran's 
symptomatology does not rise to the level required for a 30 
percent evaluation under Codes 5257, 5260, and 5261, 
considered individually.  Instead, the RO should have 
determined whether a 20 percent evaluation for "moderate" 
instability was warranted under Code 5257 and whether a 
separate 20 percent evaluation was warranted for restricted 
motion under Codes 5260 and 5261.  Finally, the RO failed to 
provide any reasons and bases in the November 1998 SOC or 
subsequent SSOC's on whether an increased evaluation was 
warranted under Code 5262.

On remand, the RO should consider the rating history of the 
veteran's right knee disability and resolve the above noted 
inconsistencies.  Based on the above analysis, the 
undersigned finds that further development is required, and 
the case is hereby REMANDED to the RO for the following 
action:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence pertinent to the issue on 
appeal, to include any relevant medical 
evidence.  

2.  The RO should obtain and associate 
with the claims file a copy of the SSA 
decision awarding the veteran disability 
benefits, as well as legible copies of 
all medical evidence used in awarding 
these benefits.  If this evidence cannot 
be secured that fact should be documented 
in the claims file and the appellant 
informed in writing. 

3.  The RO should obtain and associate 
with the claims file copies of all 
outstanding medical records dated from 
December 1998 to the present time from 
the VA Medical Center in Fayetteville, 
North Carolina, and from any other source 
or facility identified by the veteran.  
In addition, the RO should obtain the 
veteran's VA vocational rehabilitation 
file and associate it with the claims 
file.  If this evidence cannot be secured 
that fact should be documented in the 
claims file and the appellant informed in 
writing.

4.  After all available records received 
pursuant to the development requested 
have been associated with the claims 
file, the veteran should be afforded a VA 
orthopedic examination.  The purpose of 
this examination is to determine the 
nature and extent of the veteran's 
service-connected right knee disability.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  All necessary tests, 
studies, and consultations should be 
accomplished, and all clinical findings 
should be set forth in detail.  The 
examiner should specifically provide 
answers to the following questions in his 
or her report:

a.  What is the range of motion in 
the veteran's right knee as measured 
in degrees? 

b.  Has the veteran's service-
connected right knee disability 
resulted in frequent episodes of 
locking, pain, or effusion?

c.  Does the veteran experience pain 
on motion, weakened movement, excess 
fatigability, or incoordination 
during the examination?  If so, the 
examiner should report the extent of 
any additional range of motion loss 
due to such factors.

d.  To what extent does the veteran 
experience increased functional 
limitation (resulting from pain, 
weakness, instability, excess 
fatigability or incoordination) 
during flare-ups or after repeated 
use over a period of time?  If there 
is additional disability the 
examiner should report the degree of 
additional range of motion loss due 
to such factors.  If the examiner 
cannot offer the requested opinion 
without engaging in speculation that 
fact should be noted and an 
explanation why provided.

e.  What is the degree of the 
veteran's industrial impairment due 
to his service-connected right knee 
disabilities?

3. Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4. After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue on appeal.  The RO's 
attention is specifically directed to the 
Board's discussion above regarding the 
rating history of the veteran's right 
knee disability.  The RO must resolve the 
noted inconsistencies and provided a 
detailed reasons and bases for the 
current evaluation of the right knee 
disorder, to include consideration of 
VAOPGCPRECs 23-97 and 9-98.  If any 
benefit sought is not granted to the 
veteran's satisfaction, the RO should 
issue a SSOC.  The requisite period of 
time for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of the claim.  See 38 
C.F.R. § 3.655 (1999).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


